 

Exhibit 10.3

 

Notice of Grant of Stock Option and
Terms and Conditions of Richard J. Thompson Stock Option

 

Grantee:                Richard J.
Thompson                                         Plan:      2004

 

Effective February 18, 2008 (the “Award Date”), you (the “Grantee”) have been
granted a nonqualified stock option (the “Option”) to buy 500,000 shares of
Common Stock of Power-One, Inc. (the “Corporation”) at a price of $2.38 per
share (the “Exercise Price”).  Your Option is intended to be a Qualifying
Option.

 

The aggregate Exercise Price of the shares subject to the Option is $1,190,000.

 

The Option will become vested as to 100% of the total number of shares of Common
Stock subject to the Option on February 18, 2012.  The Option will vest earlier
in the following circumstances: (i) 50% of the shares of Common Stock subject to
the Option shall become vested on March 1, 2010 if (A) the closing price per
share of the Corporation’s Common Stock on the principal exchange on which such
stock is traded on any 20 out of 30 consecutive trading days in the period
beginning October 1, 2009 and ending March 1, 2010  exceeds 150% of the Exercise
Price (as appropriately adjusted for stock splits and similar transactions) and
(B) the Corporation’s consolidated net income for the 2009 calendar year as
determined under generally accepted accounting principles (“GAAP”) equals or
exceeds 5% of the Corporation’s consolidated net sales revenue for such period
determined under GAAP; and (ii) 25% of the shares of Common Stock subject to the
Option shall become vested on March 1, 2011 if (X) the closing price per share
of the Corporation’s Common Stock on the principal exchange on which such stock
is traded on any 20 out of 30 consecutive trading days beginning October 1, 2010
and ending March 1, 2011 exceeds 160% of the Exercise Price (as appropriately
adjusted for stock splits and similar transactions) and (Y) the Corporation’s
consolidated net income for the 2010 calendar year as determined under GAAP
equals or exceeds 7.5% of the Corporation’s consolidated net sales revenue for
such period determined under GAAP.  In all cases in which the Corporation’s
consolidated net income and consolidated net sales revenue is a vesting
measurement, extraordinary charges as defined in the Grantee’s Employment
Agreement with the Corporation entered into on the date hereof (as it may be
amended from time to time, the “Employment Agreement”) shall be excluded. 
Pursuant to the provisions of the Employment Agreement, a portion of the shares
of Common Stock subject to the Option will also become vested  in connection
with the Grantee’s termination of employment due to death, disability, by the
Corporation without Cause (as defined in the Employment Agreement), due to a
Substantial Breach (as defined in the Employment Agreement) by the Corporation,
or due to a non-renewal of the Employment Agreement by the Corporation.  The
Grantee is also a party to the Corporation’s Senior Executive Change in Control
Agreement, which provides for accelerated vesting of the shares of Common Stock
subject to the Option under the circumstances provided therein.

 

The Option will expire on the tenth anniversary of the Award Date (the
“Expiration Date”).

 

In all cases, the Option is subject to early termination under Section 5 of the
Terms (as defined below) and Section 7.4 of the Plan (as defined below).  The
Option and applicable performance targets are subject to adjustment pursuant to
Section 7.1 of the Plan.

 

By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation’s 2004 Stock Incentive Plan (the “Plan”) and the Terms and
Conditions of Richard J. Thompson Nonqualified Stock Option (the “Terms”), which
are attached and incorporated herein by this reference.  This Notice of Grant of
Stock Option, together with the Terms, will be referred to as your Option
Agreement.  The Option has been granted to you in addition to, and not in lieu
of, any other form of compensation otherwise payable or to be paid to you.
 Capitalized terms are defined in the Plan if not defined herein or in the
Terms.  You acknowledge receipt of a copy of the Terms, the Plan and the
Prospectus for the Plan.

 

/s/  RANDALL H. HOLLIDAY

 

 

Power-One, Inc.

Date  02/18/2008

 

 

/s/  RICHARD J. THOMPSON

 

 

Richard J. Thompson

Date  02/18/2008

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.
2004 STOCK INCENTIVE PLAN

TERMS AND CONDITIONS OF RICHARD J. THOMPSON NONQUALIFIED STOCK OPTION

 

1.                                      General.

 

These Terms and Conditions of Richard J. Thompson Nonqualified Stock Option
(these “Terms”) apply to a particular stock option (the “Option”) if
incorporated by reference in the Notice of Grant of Stock Option (the “Grant
Notice”) corresponding to that particular grant.  The recipient of the Option
identified in the Grant Notice is referred to as the “Grantee.”  The per share
exercise price of the Option as set forth in the Grant Notice is referred to as
the “Exercise Price.”  The effective date of grant of the Option as set forth in
the Grant Notice is referred to as the “Award Date.”  The exercise price and the
number of shares covered by the Option are subject to adjustment under
Section 7.1 of the Plan.

 

The Option was granted under and subject to the Power-One, Inc. 2004 Stock
Incentive Plan (the “Plan”).  Capitalized terms are defined in the Plan if not
defined herein.  The Option has been granted to the Grantee in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Grantee.  The Grant Notice and these Terms are collectively referred to
as the “Option Agreement” applicable to the Option.

 

2.                                      Vesting; Limits on Exercise; Incentive
Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice.  The Option may be exercised only to the extent the Option is vested and
exercisable.

 

·                  Cumulative Exercisability.  To the extent that the Option is
vested and exercisable, the Grantee has the right to exercise the Option (to the
extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the Option.

 

·                  No Fractional Shares.  Fractional share interests shall be
disregarded, but may be cumulated.

 

·                  Minimum Exercise.  No fewer than 100 shares of Common Stock
(subject to adjustment under Section 7.1 of the Plan) may be purchased at any
one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

·                  Nonqualified Stock Option.  The Option is a nonqualified
stock option and is not, and shall not be, an incentive stock option within the
meaning of Section 422 of the Code.

 

3.                                      Continuance of Employment Required; No
Employment/Service Commitment.

 

                Except for any vesting in connection with the Grantee’s
termination of employment or other vesting event pursuant to the terms of the
Grantee’s Employment Agreement with the Corporation entered into on the date
hereof (as it may be amended from time to time, the

 

1

--------------------------------------------------------------------------------


 

“Employment Agreement”) or the Corporation’s Senior Executive Change in Control
Agreement to which the Grantee is a party (the “CIC Agreement”), the vesting
schedule applicable to the Option requires continued employment through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement.  Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 5 below or under
the Plan. Service solely as a director of the Corporation or one of its
Subsidiaries shall not be considered continued employment for purposes of this
Option Agreement.

 

                Nothing contained in this Option Agreement or the Plan
constitutes a continued employment or service commitment by the Corporation or
any of its Subsidiaries, affects the Grantee’s status, if he or she is an
employee, as an employee at will who is subject to termination without cause,
confers upon the Grantee any right to remain employed by or in service to the
Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Grantee without his consent hereto.

 

4.                                      Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

·                  a written notice stating the number of shares of Common Stock
to be purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

·                  payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of Common Stock already owned by the Grantee,
valued at their fair market value (as determined under the Plan) on the exercise
date;

 

·                  any written statements or agreements required pursuant to
Section 8.1 of the Plan; and

 

·                  satisfaction of the tax withholding provisions of Section 8.5
of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

 

2

--------------------------------------------------------------------------------


 

5.                                      Early Termination of Option.

 

5.1          Expiration Date.  Subject to earlier termination as provided below
in this Section 5, the Option will terminate on the “Expiration Date” set forth
in the Grant Notice (the “Expiration Date”).

 

5.2          Possible Termination of Option upon Certain Corporate Events.  The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.4 of the Plan.

 

5.3          Termination of Option upon a Termination of Grantee’s Employment. 
Subject to earlier termination on the Expiration Date of the Option or pursuant
to Section 5.2 above and except as provided in the Employment Agreement or the
CIC Agreement, if the Grantee ceases to be employed by the Corporation or a
Subsidiary (the date that the Grantee’s employment with the Corporation or a
Subsidiary terminates is referred to as the Grantee’s “Employment Termination
Date”), any portion of the Option that is not vested on the Employment
Termination Date shall terminate on the Employment Termination Date.  If the
Grantee’s employment with the Corporation or a Subsidiary is terminated by the
Corporation for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Employment Termination Date.

 

5.4          Termination of Option upon a Termination of Grantee’s Employment
and Services.  Subject to earlier termination on the Expiration Date of the
Option or pursuant to Sections 5.2 and 5.3 above, if the Grantee both ceases to
be employed by the Corporation or a Subsidiary and ceases to provide services to
the Corporation or a Subsidiary as a director, the following rules shall apply
(the last day that the Grantee is either employed by or providing services to
the Corporation or a Subsidiary as a director is referred to as the Grantee’s
“Severance Date”):

 

·                  other than as expressly provided below in this Section 5.4,
(a) the Grantee will have until the date that is 3 months after his or her
Severance Date to exercise the Option (or portion thereof) to the extent that it
was vested on the Severance Date or becomes vested as of any Severance Date that
is also an Employment Termination Date, and  (b) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

·                  if the Grantee’s Severance Date occurs as a result of the
Grantee’s death or Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the Option
to the extent that it was vested on the Severance Date or becomes vested as of
any Severance Date that is also an Employment Termination Date, and (b) the
Option, to the extent exercisable for the 12-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 12-month period;

 

3

--------------------------------------------------------------------------------


 

“Disability” for purposes of the Option shall have the same meaning as is
specified in the Employment Agreement. “Cause” for purposes of the Option shall
have the same meaning as is specified in the Employment Agreement, provided that
following the occurrence of a “change in control’ as defined in the CIC
Agreement, the cause definition contained in the CIC Agreement shall apply for
purposes of the Option.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.  The Administrator shall
be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Option Agreement.

 

6.                                      Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

7.                                      Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

 

8.                                      Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference. 
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement.  The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.  Notwithstanding the
foregoing or any other provision of this Option Agreement, Section 7.7 of the
Plan shall not be applicable to the Option.

 

9.                                      Entire Agreement.

 

This Option Agreement, the Plan, the Employment Agreement and the CIC Agreement
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this

 

4

--------------------------------------------------------------------------------


 

Option Agreement may be amended pursuant to Section 8.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.

 

10.                               Governing Law.

 

This Option Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

11.                               Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

12.                               Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13.                               Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

5

--------------------------------------------------------------------------------